COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Amerjin Co., LLC, Amerjin Energy, LLC, and Xi Zhu v.
                             Ashby LLP

Appellate case number:       01-18-00231-CV

Trial court case number:     2015-41401

Trial court:                 334th District Court of Harris County

      On November 25, 2019, appellee, Ashby LLP, filed a letter with this Court “briefly
address[ing] six representations made by” appellants, Amerjin Co., LLC, Amerjin Energy,
LLC, and Xi Zhu (collectively, “appellants”), in their reply brief.
        On November 27, 2019, appellants filed a letter “object[ing] to the filing of
[appellee’s] letter” and to the Court’s consideration of appellee’s letter “in this appeal.” In
the alternative, appellants requested “an opportunity to rebut [a]ppellee’s contentions and
a due date for filing same.” We construe appellants’ letter as a motion to strike the
November 25, 2019 letter filed by appellee.
        We grant appellants’ motion in part and deny the motion in part. We deny
appellants’ request to strike the November 25, 2019 letter filed by appellee. We grant
appellants leave to file a letter in reply to appellee’s November 25, 2019 letter. Appellants’
letter may only address matters raised by appellee in its November 25, 2019 letter, may not
exceed three pages, and will be due within 7 days of the date of this order.
       The Court will not entertain additional responsive briefing or letters between the
parties without a specific request from the Court.
       It is so ORDERED.


Judge’s signature: ____/s/ Julie Countiss___
                    Acting individually           Acting for the Court

Date: ___December 3, 2019___